J. S37044/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA               :    IN THE SUPERIOR COURT OF
                                           :          PENNSYLVANIA
                     v.                    :
                                           :
KHALIF GOLDWIRE,                           :         No. 1448 EDA 2019
                                           :
                          Appellant        :


         Appeal from the Judgment of Sentence Entered April 10, 2019,
             in the Court of Common Pleas of Philadelphia County
               Criminal Division at No. CP-51-CR-0002099-2018


BEFORE: SHOGAN, J., NICHOLS, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                     Filed: October 22, 2020

        Khalif Goldwire appeals from the April 10, 2019 judgment of sentence

of 11½ to 23 months’ imprisonment, followed by 2 years’ probation, imposed

after a jury found him guilty of corruption of minors.1 After careful review,

we affirm the judgment of sentence.

        The trial court summarized the relevant facts of this case, as gleaned

from the jury trial testimony, as follows:

              On April 7, 2014, sixteen[-]year[-]old [victim] went to
              school at Sayre High School in Philadelphia. She
              immediately reported to her Principle and Counsellor
              that she had been raped in the evening/early morning
              hours the previous night by a man she did not know
              by name. School officials called her mother and [the
              victim] was taken back to the location where the
              incident happened. She met the police there and then
              police took her to the Special Victims Unit for an

1   18 Pa.C.S.A. § 6301(a)(1)(i).
J. S37044/20


          interview about the events of the previous evening.
          She was also seen at the Philadelphia Sexual Assault
          Response Center where a nurse performed a rape kit.

          At trial, [the victim] testified that she was living with
          a family friend named Robin Scott in April, 2014. The
          house was located at 1636 Catherine Street in the City
          of Philadelphia. While staying at the house, Denzel, a
          relative of Ms. Scott’s brought a friend over the house.
          That friend was 20[-]year[-]old[,] [appellant].
          Appellant, [the victim] and Denzel smoked marijuana
          together. [The victim] slept on the couch during the
          time that she stayed at Ms. Scott’s house. After
          smoking the marijuana, she went to sleep on the
          couch. Appellant tried to lay with her on the couch
          several times and she told him “no”. Appellant went
          to sleep on another couch in the living room and
          Denzel went to sleep on an air mattress also in the
          living room. Appellant came back to the couch where
          [the victim] was sleeping. She woke up to him
          moaning and his penis inside her vagina. She stayed
          quiet because she was too afraid to move; she did not
          want him to hurt her in any way.

          Appellant testified that he and [the victim] smoked
          marijuana together that night and had consensual
          sex. [Appellant] acknowledged that it is “wrong” to
          have sexual intercourse with a 16[-]year[-]old when
          he was 20 years old.

          By way of stipulation, the Commonwealth and
          [appellant] agreed that there was semen found on the
          swabs taken from [the victim’s] vagina, vulva and
          cervix. The DNA from that semen was entered into a
          National Data Base.       On August 9, 2016[,] the
          [N]ational [D]ata [B]ase identified a DNA match with
          the semen submitted from [the victim’s] rape kit and
          [a]ppellant’s DNA that they had on file.             On
          September 26, 2017, the Philadelphia Police DNA Lab
          conducted a confirmation test with the DNA found on
          the swabs taken from the victim and a buccal swab
          taken from [a]ppellant. That test confirmed that
          [a]ppellant is the source of the semen found inside the
          victim.


                                    -2-
J. S37044/20



Trial court opinion, 11/22/19 at 1-3 (citations to notes of testimony omitted).

        On October 24, 2018, appellant proceeded to a jury trial and the

following day was found guilty of corruption of minors.         The jury found

appellant not guilty of rape by forcible compulsion, sexual assault, and

unlawful contact with a minor.2 On April 10, 2019, the trial court sentenced

appellant to 11½ to 23 months’ imprisonment, followed by 2 years’ probation.

Appellant did not file any post-sentence motions. This timely appeal followed

on May 10, 2019.3

        Appellant raises the following issue for our review:

              Was not the evidence insufficient to support the
              conviction on the charge of corrupting the morals of a
              minor in that the Commonwealth failed to prove that
              appellant corrupted or tended to corrupt the morals of
              a minor, or aided, abetted, enticed or encouraged any
              such minor in the commission of any crime?

Appellant’s brief at 3.

        Our standard of review in assessing whether there was sufficient

evidence to sustain a conviction is well settled.

              We must determine whether the evidence admitted at
              trial, and all reasonable inferences drawn therefrom,
              when viewed in a light most favorable to the
              Commonwealth as verdict winner, support the
              conviction beyond a reasonable doubt. Where there

2   18 Pa.C.S.A. §§ 3121(a)(1), 3124.1, and 6318(a)(1), respectively.

3 On September 10, 2019, the trial court ordered appellant to file a concise
statement of errors complained of on appeal, in accordance with
Pa.R.A.P. 1925(b), within 21 days. Appellant timely complied and the trial
court filed its Rule 1925(a) opinion on November 11, 2019.


                                       -3-
J. S37044/20


            is sufficient evidence to enable the trier of fact to find
            every element of the crime has been established
            beyond a reasonable doubt, the sufficiency of the
            evidence claim must fail.

            The evidence established at trial need not preclude
            every possibility of innocence and the fact-finder is
            free to believe all, part, or none of the evidence
            presented. It is not within the province of this Court
            to re-weigh the evidence and substitute our judgment
            for that of the fact-finder. The Commonwealth's
            burden may be met by wholly circumstantial evidence
            and any doubt about the defendant's guilt is to be
            resolved by the fact[-]finder unless the evidence is so
            weak and inconclusive that, as a matter of law, no
            probability of fact can be drawn from the combined
            circumstances.

Commonwealth v. Izurieta, 171 A.3d 803, 806 (Pa.Super. 2017) (citations

omitted).

      Section 6301 of the Crimes Code governs the offense of corrupting a

minor and provides, in relevant part, as follows:

            (a)   Offense defined.--

                  (1)(i) Except as provided in subparagraph
                         (ii), whoever, being of the age of
                         18 years and upwards, by any act
                         corrupts or tends to corrupt the
                         morals of any minor less than
                         18 years of age, or who aids, abets,
                         entices or encourages any such
                         minor in the commission of any
                         crime, or who knowingly assists or
                         encourages such minor in violating
                         his or her parole or any order of
                         court, commits a misdemeanor of
                         the first degree.

18 Pa.C.S.A. § 6301(a)(1)(i).



                                      -4-
J. S37044/20

      Instantly, appellant avers that “the Commonwealth failed to prove that

[he] corrupted or tended to corrupt the morals of [the victim], or aided,

abetted, enticed or encouraged any such minor in the commission of any

crime.”   (Appellant’s brief at 8 (full capitalization omitted).)   This claim is

meritless.

      This court has long recognized that there is no requirement of any

underlying criminal activity as basis for a corruption of minors charge:

             [W]hile it is true that generally a corruption of minors
             charge accompanies a more serious charge such as
             involuntary deviate sexual intercourse, statutory
             rape, indecent assault, etc., nowhere in the statute is
             there a requirement of such underlying criminal
             activity, nor will one find a prohibition against a
             charge of corruption of minors standing alone.
             Moreover, the statute states “by any act” not “by any
             criminal act.” The fact that a corruption of minors
             charge is generally coupled with additional underlying
             criminal activity is more a reflection of the usual
             application of the statute than it is legal precedent.
             We believe that if our legislators intended to require
             some underlying criminal activity as the basis for a
             corruption of minors charge, they would have written
             it into the statute.

Commonwealth v. Slocum, 86 A.3d 272, 279 (Pa.Super. 2014), quoting

Commonwealth v. Decker, 698 A.2d 99, 100 (Pa.Super. 1997), appeal

denied, 705 A.2d 1304 (Pa. 1998) (holding that sexual intercourse between

a 37-year-old man and a 15-year-old girl who never voiced her consent is an

act which constitutes the corruption of a minor).

      Rather, acts that tend to corrupt the morals of a minor are those that

“would offend the common sense of the community and the sense of decency,


                                      -5-
J. S37044/20

propriety and morality which most people entertain.” Decker, 698 A.2d at

101.

       Viewing the evidence in the light most favorable to the Commonwealth,

the verdict winner, we find that there was sufficient evidence from which the

jury could conclude that appellant was guilty of the offense of corruption of

minors. At trial, appellant freely admitted that he smoked marijuana with the

victim and had sexual intercourse with her on the evening in question. (Notes

of testimony, 10/24/19 at 200, 205-206.) Appellant also testified that he was

aware of the victim’s age at the time and acknowledged that it was “wrong”

to have sex with a 16-year-old when he was 20 years old. (Id. at 211-212.)

Additionally, the record reveals that appellant initiated sexual intercourse with

the victim while she was trying to sleep and after she had rebuked his prior

attempts to lie next to her on the couch. (Id. at 42-43.) The victim, in turn,

testified that she did not voice her consent during this encounter because she

“didn’t know what [appellant] was capable of” and “didn’t want him to hurt

[her] in any type of way.” (Id. at 43.)

       Based on the foregoing, we find that appellant’s smoking marijuana with

the minor victim and then engaging in sexual intercourse with her were clearly

the type of acts that “would offend . . . the sense of decency . . . which most

people entertain.” Decker, 698 A.2d at 101. Accordingly, we agree with the

trial court that the evidence was sufficient to sustain the jury’s conviction for




                                      -6-
J. S37044/20

corruption of a minor.    Therefore, we affirm appellant’s April 10, 2019

judgment of sentence.

     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 10/22/20




                                   -7-